RESCRIPT
TANNER, P, J.
This is a jury trial waived in which the plaintiff seeks to recover upon a promissory note for $1210 against the estate of one Emma Forest and her living husband Camille Forest.
We are of the opinion that the defendants have sustained the burden of proof to show that there has been a failure of consideration of the note sued upon. While it is true that the plaintiff is not obliged to account for what Emma Forest did with the money which he alleges was loaned to her, it would be very natural under the circumstances that the plaintiff should have what she was to do with the money. We think it is extremely probable that the known or had some idea from her of *13story told by the defendants is true: that the plaintiff was seeking to protect himself to the amount of the other note for substantially the same sum, on which the man Lavasseur had received the money on the original loan.
For plaintiff: Fitzgerald and Higgins and H. M. Devlin.
For defendants: E. J. Daignault and A. M. Surprenant.
Decision for defendants.